DETAILED ACTION
Examiner’s Amendment
              An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with G. Herrman (Reg. #66,271) on January 14, 2022.
The application has been amended as follows: 
IN THE CLAIMS: 

Claim 1: A combustion chamber for a gas turbomachine, the combustion chamber comprising: an inner wall and an outer wall,
 a combustion chamber bottom extending between said inner wall and outer wall and comprising first openings for mounting on said combustion chamber bottom fuel injection devices adapted for injecting fuel through said first openings; 
a heat shield arranged downstream of the combustion chamber bottom to thermally protect,  the combustion chamber bottom, the heat shield having second openings for passing the fuel injection devices therethrough, wherein said inner wall,  said outer wall and said heat shield form a one-piece assembly;
 a cover extending upstream of the combustion chamber bottom; and 
a first metal inner connecting wall and a first metal outer connecting wall connecting together 
and is affixed to an upstream end of the respective inner wall and outer wall.

Claim 12: A combustion chamber for a gas turbomachine, the combustion chamber comprising: an inner wall and an outer wall, 
 a combustion chamber bottom extending between said inner wall and outer 
 a heat shield arranged downstream of the combustion chamber bottom, to protect thermally the heat shield, and the heat shield having second openings for passing the fuel injection devices therethrough, 4 200592.00114/127004712v.1Application No. 16/520,838Docket No.: 200592.00114 Reply to Office Action of September 15, 2021 wherein 
said inner wall and outer wall and said heat shield form a one-piece assembly and the combustion chamber bottom forms a ring comprising a circumferential succession of sectors, and wherein 
a downstream end of the respective first metal inner connecting wall and first metal outer connecting wall overlaps and is affixed to an upstream end of the respective inner wall and outer wall.

Claim 14: A combustion chamber for a gas turbomachine, the combustion chamber comprising: 
an inner wall and an outer wall;

 a heat shield arranged downstream of the combustion chamber bottom, to protect thermally the heat shield, and the heat shield having second openings for passing the fuel injection device therethrough, wherein said inner wall and outer wall and said heat shield form a one-piece assembly; and  
a first metal inner connecting wall and a first metal outer connecting wall which the combustion chamber bottom and the one-piece assembly are attached to, wherein 
a downstream end of the respective first metal inner connecting wall and first metal outer connecting wall overlaps and is affixed to an upstream end of the respective inner wall and outer wall.

Claim 18: The combustion chamber according to claim 1, wherein a downstream end of the cover overlaps an upstream end respective of the first metal inner connecting wall and first metal outer connecting wall.

Claim 20: The combustion chamber according to claim 14, wherein a downstream end of the cover overlaps an upstream end respective of the first metal inner connecting wall and first metal outer connecting wall.
Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: Regarding this invention of a combustor for a gas turbine, relevant prior art  Chang (US 2016/0215980) discloses an inner wall and an outer wall, a combustion chamber bottom extending between said inner wall and outer wall and comprising first openings for mounting on said combustion chamber bottom fuel injection devices adapted for injecting fuel through said first openings; a heat shield arranged downstream of the combustion chamber bottom to thermally protect,  the combustion chamber bottom, the heat shield having second openings for passing the fuel injection devices therethrough, wherein said inner wall,  said outer wall and said heat shield form a one-piece assembly; a cover extending upstream of the combustion chamber bottom; and a first metal inner connecting wall and a first metal outer connecting wall connecting together  the cover,  and to which are attached:  the combustion chamber bottom, and  said inner wall and outer  wall, respectively.
However, the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show “a downstream end of the respective first metal inner connecting wall and first metal outer connecting wall overlaps and is affixed to an upstream end of the respective inner wall and outer wall”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any comments necessary by applicant must be submitted no later than the payment of the issue and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.A.C./
 Examiner, Art Unit 3741